IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF REVENUE,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2144

REGINALD P. TAYLOR and
BRYNN S. BRYANT,

      Appellees.


_____________________________/

Opinion filed May 22, 2015.

An appeal from an order of the Department of Revenue.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Assistant Attorney
General, Tallahassee, for Appellant.

Reginald P. Taylor, pro se; No Appearance for Brynn S. Bryant.




PER CURIAM.

      The Department of Revenue (“Department”) correctly argues that the Final

Administrative Support Modification Order entered by the administrative law judge
was in error because the subject matter jurisdiction of the Division of Administrative

Hearings (“DOAH”) was not properly invoked pursuant to section 409.2563, Florida

Statutes. See Dep’t of Revenue v. Cottrell, 40 Fla. L. Weekly D870 (Fla. 1st DCA

Apr. 15, 2015); Dep’t of Revenue v. Dove, 152 So. 3d 1278 (Fla. 1st DCA 2015).

The order on appeal is vacated, and the case is remanded to DOAH with instructions

to enter an order directing the Department to begin modification proceedings under

section 409.2563.

      VACATED and REMANDED with instructions.

LEWIS, C.J, RAY and KELSEY, JJ., CONCUR.




                                          2